      Case: 5:19-cr-00245-BYP Doc #: 35 Filed: 01/24/20 1 of 1. PageID #: 115



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                   :       CASE NO. 5:19CR245
                                            :
              Plaintiff,                    :
                                            :       JUDGE BENITA Y. PEARSON
       vs.                                  :
                                            :
CARLEN OSBORNE CLEMONS,                     :       DEFENDANT’S NOTICE OF
                                            :       WITHDRAW OF REQUEST TO
                                            :       ATTEND CHANGE OF PLEA
              Defendant.                    :       VIA VIDEO CONFERENCING


       Defendant, through counsel, hereby withdraws her request for permission to attend the

change of plea hearing via video conferencing. See United States v. Bethea, 888 F.3d 864 (2018).


                                            Respectfully submitted,

                                            STEPHEN C. NEWMAN
                                            Federal Public Defender
                                            Ohio Bar: 0051928

                                            /s/Darin Thompson
                                            DARIN THOMPSON
                                            Assistant Federal Public Defender
                                            Ohio Bar: 0067093
                                            Office of the Federal Public Defender
                                            1660 West Second Street, Suite 750
                                            Cleveland, OH 44113
                                            (216)522-4856 Fax:(216)522-4321
                                            E-mail: darin_thompson@fd.org




                                                1
